14 N.Y.2d 793 (1964)
Roger H. Williams, Appellant,
v.
State of New York, Respondent. (Claim No. 40043.)
Court of Appeals of the State of New York.
Argued May 6, 1964.
Decided June 4, 1964.
Roger H. Williams, in person, and Anthony F. Shaheen for Roger H. Williams, appellant.
Louis J. Lefkowitz, Attorney-General (Jeremiah Jochnowitz and Paxton Blair of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Judgment affirmed, without costs; no opinion.